In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-22-00223-CR
                               __________________

                      BART THOMAS MOORE, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 258th District Court
                         Polk County, Texas
                     Trial Cause No. CR-21-0092
__________________________________________________________________

                                      ORDER

      The Court has received one volume of a reporter’s record from court reporter,

Louella Badipour, who also filed a letter stating that “[a]ll other hearings were taken

by the electronic recording device.” The remaining reporter’s record (consisting of

certified copies of the audio storage devices, any designated exhibits, and the log

prepared by the court recorder) in this appeal, due August 31, 2022, has not been

filed. Leona Wiggins, a court recorder, is responsible for preparing, certifying, and

timely filing the remaining reporter’s record. See Tex. R. App. P. 35.3(b). On

                                          1
September 30, 2022, we informed the court recorder that the record must be filed

within thirty days or the matter would be referred for an enforcement order. The

court recorder failed to file the remaining record by the due date.

      It is, therefore, ORDERED that the appeal is abated and the cause remanded

to the trial court for a hearing to determine why the remaining reporter’s record has

not been filed. The trial court shall determine whether the appellant has requested

that the reporter’s record be prepared, and whether the party responsible for paying

for the preparation of the remaining reporter’s record has paid the reporter’s fee, or

has made satisfactory arrangements with the reporter to pay the fee, or is entitled to

the reporter’s record without paying the fee. The trial court shall determine why the

court recorder did not timely file the record and may make such orders as shall be

necessary to ensure the remaining reporter’s record is promptly filed. A reporter’s

record shall be made of the hearing and, together with a supplemental clerk’s record

containing any findings or orders of the trial court, shall be filed with the Court of

Appeals by December 19, 2022.

      ORDER ENTERED November 17, 2022.

                                                           PER CURIAM

Before Golemon, C.J., Kreger and Johnson, JJ.




                                          2